                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE


GLOBAL FORCE                  )
ENTERTAINMENT, INC. and       )
JEFFREY JARRETT,              )
                              )                     CIVIL ACTION NO. NO. 3:18-cv-00749
     Plaintiffs,              )
                              )                     CHIEF JUDGE CRENSHAW
  v.                          )
                              )                     MAGISTRATE JUDGE JOE BROWN
                              )
ANTHEM SPORTS & ENTERTAINMENT )
CORP. and ANTHEM WRESTLING    )                     JURY DEMAND
EXHIBITIONS, LLC,             )
                              )
     Defendants.              )


       PLAINTIFFS’ MOTION FOR LEAVE FOR INTERLOCUTORY APPEAL


       Plaintiff Global Force Entertainment, Inc. (“Plaintiff”) respectfully seeks leave for

interlocutory appeal under 28 U.S.C. § 1292(b) of the Order granting the dismissal of Plaintiff’s

copyright infringement claim and the reasoning for grant of the Order as set forth in the

Memorandum Opinion of the Court. Order dated June 24, 2019, Dkt. 80; Memorandum Opinion,

Dkt. 79 at 15-16. As explained in the Memorandum Opinion, the Court ruled “Plaintiffs have no

rights under the Copyright Act, and their copyright claim will be dismissed” because GFE did not

complete the registration process. Memorandum Opinion, Dkt. 79 at 15-16. It did not matter to the

Court the reason the registration process could not be completed—namely, the infringers destroyed

the only copy of the works-at-issue. Id. “Whatever the reason that the registration process was

never completed dooms Plaintiff’s copyright claim.” Id.




    Case 3:18-cv-00749 Document 83 Filed 07/03/19 Page 1 of 4 PageID #: 700
       This ruling is ripe for interlocutory appeal for at least two reasons. First, it creates an issue

of first impression, given a recent Supreme Court ruling and substantial grounds for difference of

opinion. In Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019), the

Supreme Court recently resolved the question of when a copyright registration has been made

within the meaning of 17 U.S.C. § 411(a). There is nothing, however, to indicate the Supreme

Court contemplated a scenario in which the infringer destroyed the only copy of a work before

application for registration and, therefore, making registration, or refusal thereof an impossibility

because no deposit copy of the original work is available through no fault of the copyright owner.

The Supreme Court focused solely on the administrative timing aspects of a typical copyright

infringement action where a copy of the original work is available. To Plaintiff’s knowledge, no

prior case has addressed the exact issue.

       The dismissal of Plaintiff’s copyright claim presents an important public policy issue

regarding the deprivation of rights endowed to creators of the arts under Article I, Section 8, Clause

8 of the Constitution. The Court’s Order, and basis for the Order, signals future infringers that they

may act with no fear of penalty under the Copyright Act if they destroy the only copy of the work

before a copyright owner’s filing an application for registration. This is akin to giving a free pass

to criminals solely because they destroy the evidence of their crimes.

       Second, and respectfully, the Court’s Order and Memorandum Opinion incorrectly applied

the Supreme Court’s decision in Fourth Estate by holding that a lack of a registration extinguishes

a copyright owners rights under the Copyright Act. The Court’s Order stated in pertinent part,

“Plaintiffs have no rights under the Copyright Act, and their copyright claim will be dismissed.”

Memorandum Opinion, Dkt. 79 at 16. This is incorrect because ownership and existence of a

copyright are separate from an ability to sue. Under the Copyright Act, the author of an original




                                     2
    Case 3:18-cv-00749 Document 83 Filed 07/03/19 Page 2 of 4 PageID #: 701
work has exclusive rights from the moment of creation of the work. Registration of a work is

purely an administrative requirement before suing to enforce those rights. As stated in Fourth

Estate, “an owner’s rights exist apart from the registration[,] registration is akin to an

administrative exhaustion requirement that the owner must satisfy before suing to enforce

ownership rights.” Fourth Estate, 139 S. Ct. at 887. Thus, a registration (or refusal thereof) is

necessary to sue but has no impact on the existence of a copyright or the ownership of a copyright.

        An immediate appeal of the Order would materially advance the ultimate termination of

this litigation as it will save judicial resources and litigant expense. If Plaintiff must wait until the

conclusion of litigation to raise the copyright issues before the appellate court it could necessitate

a second round of discovery (including likely re-deposing parties and third parties) and a second

trial for determination of the copyright claim.

        In support of this Motion, Plaintiff has filed simultaneously herewith its supporting

memorandum.

        Wherefore, Plaintiff respectfully seeks leave for interlocutory appeal under 28 U.S.C. §

1292(b) of the Order granting the dismissal of Plaintiff’s copyright infringement claim and the

reasoning for grant of the Order as set forth in the Memorandum Opinion of the Court, and

certification of the Order for appeal.

                                                Respectfully submitted,
                                                MILLER LEGAL PARTNERS PLLC

                                                /s/ Samuel F. Miller
                                                Samuel F. Miller, TN Bar No. 22936
                                                Nicholas R. Valenti, TN Bar No. 35420
                                                Sara R. Ellis, TN Bar No. 30760
                                                Fifth Third Center – Suite 2000
                                                424 Church Street
                                                Nashville, Tennessee 37219
                                                Phone: 615.988.9590



                                     3
    Case 3:18-cv-00749 Document 83 Filed 07/03/19 Page 3 of 4 PageID #: 702
                                             Facsimile: 615.988.9559
                                             Email: smiller@millerlegalpartners.com
                                                    nvalenti@millerlegalpartners.com
                                                    sellis@millerlegalpartners.com

                                             Counsel for Plaintiffs



                          CERTIFICATION OF CONSULTATION

       Pursuant to Local Rule 7.01, the undersigned certifies he has conferred with Defendants’
counsel. Defendants oppose the motion.
                                                     /s/ Samuel F. Miller
                                                     Samuel F. Miller



                                CERTIFICATE OF SERVICE
       I certify that on this 3rd day of July 2019, the foregoing document was filed and served via
the Court’s CM/ECF filing system:

        Paige W. Mills
        BASS, BERRY & SIMS, PLC
        150 Third Avenue South, Suite 2800
        Nashville, TN 37201
        Phone: (615) 742-6200
        Email: pmills@bassberry.com


                                                    /s/ Samuel F. Miller
                                                        Samuel F. Miller




                                     4
    Case 3:18-cv-00749 Document 83 Filed 07/03/19 Page 4 of 4 PageID #: 703
